Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment filed on 06/27/2022.  Claims 1-8, 10-13, 15-16, 18-21 are pending in this application and have been considered below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ross Kowalski on 07/05/2022.

	The application has been amended as follows:
	In claims:
In Claim 17, cancel claim 17.
In Claim 23, cancel claim 23.

Claims 17 and 23 are canceled because the claims filed on 08/30/2021 has both claims canceled and the office action issued on 03/29/2022 reposed with that claim status.  However, the amended claims filed on 06/27/2022 listed claim 17 and claim 23. Therefore, the claims are canceled to correct the claims status.

Allowable Subject Matter
Claims 1-8, 10-13, 15-16, 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 21 which recites the method for operating a wireless communication device and the wireless communication device, the prior art of record neither anticipate nor render obvious the limitation as claimed, with respect to method comprising: receiving a plurality of reference signals at an antenna port of the communication device, each reference signal being sent using a corresponding precoder, the precoder being selected from a first set of precoders, determining a channel estimate based on the received plurality of reference signals, selecting a precoder from a second set of precoders based on the determined channel estimate, and sending an indication relating to the selected precoder to a further wireless communication device from which the reference signals were received, wherein the second set of precoders comprises at least one precoder in addition to the precoders of the first set of precoders.
The prior art of record, also does not teach or suggest the method for operating a wireless communication device as recited in claim 12 comprising the communication device comprising at least two antenna ports, each antenna port being coupled to a corresponding antenna, the method comprising: sending a plurality of reference signals via the at least two antenna ports, each reference signal being sent using a precoder selected from a first set of precoders, receiving an indication relating to a selected precoder selected from a second set of precoders, and sending a data signal using the selected precoder, wherein the second set of precoders comprises at least one precoder in addition to the precoders of the first set of precoders.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH T LAM/Primary Examiner, Art Unit 2631